Title: To James Madison from George Meyer, 6 May 1814
From: Meyer, George
To: Madison, James


        
          Newyork 6th. may 1814
        
        +Mr. Geo. Meyer has an Express from New London bringing a Letter from the Capt. of a Swedish Vessell from Gothenburgh to his address dated “off New London 4 May, at 4 P.M.” which States that his vessel had been detained by the Bulwark, 74, arrived the night before from Bermuda, with Information that the whole Coast of America from East Port to Mississippi was declared in a State of Strict Blockade, with renewed orders to burn, Sink, & destroy, all that Sails under the american Flag; The Captn. adds “I Shall thus have no resource [sic] but to proceed to Halifax.” He also states that an armistice was concluded between Bonaparte & the allies on the 5th. of march & that Peace was immediately expected in Europe; but whence this last news comes, whether brought from Sweden, or heard on

board the Squadron does not appear. You will value the whole as you deem right, being persuaded of the fact as to the receipt of the Letter which I have Seen: Holders of Colonial produce already look for Improvement.+
      